B Y E - L A W S of ARIES MARITIME TRANSPORT LIMITED I HEREBY CERTIFY that the within-written Bye-Laws are a true copy of the Bye-Laws of ARIES MARITIME TRANSPORT LIMITED originally adopted on May 31, 2005 as amended and restated pursuant to Resolutions of the Board of Directors and the Shareholders with effect from October 7, Director i TABLE OF CONTENTS Page INTERPRETATION 1 1. DEFINITIONS 1 SHARES 2 2. POWER TO ISSUE SHARES 2 3. POWER OF THE COMPANY TO PURCHASE ITS SHARES 2 4. RIGHTS ATTACHING TO SHARES 3 5. CALLS ON SHARES 5 6. PROHIBITION ON FINANCIAL ASSISTANCE 5 7. FORFEITURE OF SHARES 5 8. SHARE CERTIFICATES 6 9. FRACTIONAL SHARES 6 REGISTRATION OF SHARES 7 10. REGISTER OF MEMBERS 7 11. REGISTERED HOLDER ABSOLUTE OWNER 7 12. TRANSFER OF REGISTERED SHARES 7 13. TRANSMISSION OF REGISTERED SHARES 8 ALTERATION OF SHARE CAPITAL 9 14. POWER TO ALTER CAPITAL 9 15. VARIATION OF RIGHTS ATTACHING TO SHARES 9 DIVIDENDS AND CAPITALISATION 9 16. DIVIDENDS 9 17. POWER TO SET ASIDE PROFITS 10 18. METHOD OF PAYMENT 10 19. CAPITALISATION 11 MEETINGS OF MEMBERS 11 20. ANNUAL GENERAL MEETINGS 11 21. SPECIAL GENERAL MEETINGS 11 22. REQUISITIONED GENERAL MEETINGS AND OTHER BUSINESS PROPOSED BY MEMBERS 23. NOTICE 12 24. GIVING NOTICE 13 25. POSTPONEMENT OF GENERAL MEETING 13 26. ATTENDANCE AND SECURITY AT GENERAL MEETINGS 13 27. QUORUM AT GENERAL MEETINGS 14 28. CHAIRMAN TO PRESIDE 14 29. VOTING ON RESOLUTIONS 14 30. POWER TO DEMAND A VOTE ON A POLL 15 31. VOTING BY JOINT HOLDERS OF SHARES 16 32. INSTRUMENT OF PROXY 16 33. REPRESENTATION OF CORPORATE MEMBER 16 34. ADJOURNMENT OF GENERAL MEETING 17 35. WRITTEN RESOLUTIONS 17 36. DIRECTORS ATTENDANCE AT GENERAL MEETINGS 18 DIRECTORS AND OFFICERS 18 ii 37. ELECTION OF DIRECTORS 18 38. CLASSES OF DIRECTORS 19 39. TERM OF OFFICE OF DIRECTORS 19 40. ALTERNATE DIRECTORS 19 41. REMOVAL OF DIRECTORS 19 42. VACANCY IN THE OFFICE OF DIRECTOR 20 43. REMUNERATION OF DIRECTORS 20 44. DEFECT IN APPOINTMENT OF DIRECTOR 20 45. DIRECTORS TO MANAGE BUSINESS 21 46. POWERS OF THE BOARD OF DIRECTORS 21 47. REGISTER OF DIRECTORS AND OFFICERS 22 48. OFFICERS 22 49. APPOINTMENT OF OFFICERS 22 50. DUTIES OF OFFICERS 22 51. REMUNERATION OF OFFICERS 22 52. CONFLICTS OF INTEREST 22 53. INDEMNIFICATION AND EXCULPATION OF DIRECTORS AND OFFICERS 23 MEETINGS OF THE BOARD OF DIRECTORS 24 54. BOARD MEETINGS 24 55. NOTICE OF BOARD MEETINGS 24 56. PARTICIPATION IN MEETINGS BY TELEPHONE 24 57. QUORUM AT BOARD MEETINGS 24 58. BOARD TO CONTINUE IN THE EVENT OF VACANCY 24 59. CHAIRMAN TO PRESIDE 24 60. WRITTEN RESOLUTIONS 25 61. VALIDITY OF PRIOR ACTS OF THE BOARD 25 CORPORATE RECORDS 25 62. MINUTES 25 63. PLACE WHERE CORPORATE RECORDS KEPT 25 64. FORM AND USE OF SEAL 25 ACCOUNTS 25 65. BOOKS OF ACCOUNT 25 66. FINANCIAL YEAR END 26 AUDITS 26 67. ANNUAL AUDIT 26 68. APPOINTMENT OF AUDITORS 26 69. REMUNERATION OF AUDITORS 26 70. DUTIES OF AUDITORS 26 71. ACCESS TO RECORDS 26 72. FINANCIAL STATEMENTS 27 73. DISTRIBUTION OF AUDITORS REPORT 27 74. VACANCY IN THE OFFICE OF AUDITOR 27 BUSINESS COMBINATIONS 27 75. BUSINESS COMBINATIONS 27 VOLUNTARY WINDING-UP AND DISSOLUTION 32 76. WINDING-UP 32 CHANGES TO CONSTITUTION 32 iii 77 CHANGES TO BYE-LAWS 32 78 DISCONTINUANCE 32 iv BYE-LAWS OF ARIES
